UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 27, 2011 Stamps.com Inc. (Exact name of registrant as specified in its charter) Delaware 000-26427 77-0454966 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12959 Coral Tree Place, Los Angeles, CA 90066-7020 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (310) 482-5800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On October 27, 2011, Stamps.com Inc. issued a press release setting forth its financial results for its third quarter ended September 30, 2011.A copy of its press release is attached hereto as Exhibit 99.1 and hereby incorporated by reference. The information in the press release is being furnished and shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. The following exhibit is being furnished herewith: 99.1 Press Release of Stamps.com Inc. dated October 27, 2011 announcing Stamps.com Inc.'s financial results for its third quarter ended September 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Stamps.com Inc. (Registrant) October 27, 2011 /s/ Kenneth McBride Date (Signature) Kenneth McBride, Chief Executive Officer Exhibit Index Exhibit Number Description Press Release of Stamps.com Inc. dated October 27, 2011 announcing Stamps.com Inc.'s financial results for its third quarter ended September 30, 2011.
